DETAILED ACTION

This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 1, 3, 4, 13, 15, 16, 26, and 27 are objected to because of the following informalities:  
Claim 1, line 6: change “stack and comprises” to - - stack comprises - - 
Claim 1, line 6: change “silicon, nitride, gallium” to - - silicon, gallium - -  
Claim 3, line 1: change “2” to - - 1 - - 
Claim 4, line 1: change “2” to - - 1 - - 
Claim 13, line 9: change “stack and comprises” to - - stack comprises - - 
Claim 13, line 10: change “silicon, nitride, gallium” to - - silicon, gallium - -  
Claim 15, line 1: change “14” to - - 13 - - 
Claim 16, line 1: change “14” to - - 13 - - 
Claim 26, line 6: change “stack and comprises” to - - stack comprises - - 
Claim 26, line 6: change “silicon, nitride, gallium” to - - silicon, gallium - -  
Claim 27, line 9: change “stack and comprises” to - - stack comprises - - 
Claim 27, line 9: change “silicon, nitride, gallium” to - - silicon, gallium - -  
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1, 3-5, 8-13, 15-17, 20-23, 26, and 27 are allowable.
The following is an examiner’s statement of reasons for allowability: independent claims 1, 13, 26, and 27 incorporate allowable subject matter as detailed in the previous office action.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.
/SCOTT B GEYER/           Primary Examiner, Art Unit 2812